Contact: Jeffrey J. Carfora Peapack-Gladstone Financial Corporation T:908-719-4308 PEAPACK-GLADSTONE FINANCIAL CORPORATION REPORTS FIRST QUARTER RESULTS OF OPERATIONS GLADSTONE, N.J.—(BUSINESS WIRE)—April 28, 2009 – Peapack-Gladstone Financial Corporation (NASDAQ Global Select Market:PGC) (the Corporation) recorded net income for the first quarter of 2009 of $2.5 million, a decline of $981 thousand from the same quarter of 2008.Diluted earnings per share after payment of the preferred dividend were $0.27 for the first quarter of 2009 as compared to earnings per diluted share of $0.41 for the first quarter of 2008.The decrease in 2009 earnings was primarily due to an increase in the provision for loan losses as the Corporation recorded $2.0 million in the first quarter of 2009 compared to $430 thousand for the same period in 2008. Frank A.
